UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7138


ABDULLAH MALLICK HOLMES,

                Plaintiff - Appellant,
          v.

T A VAN DORAN, Detention            Director;      RICHARD   DARLING,
Operations Lieutenant,

                Defendants - Appellees,

          and

DORCHESTER COUNTY DETENTION CENTER,

                Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      J. Michelle Childs, District
Judge. (0:11-cv-01325-JMC)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,    and   SHEDD    and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Abdullah Mallick Holmes, Appellant Pro Se.      Alissa Robyn
Collins, James Albert Stuckey, Jr., STUCKEY LAW OFFICES, PA,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Abdullah Mallick Holmes appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Holmes v. Doran, No. 0:11-cv-01325-JMC (D.S.C. June 5,

2012).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2